UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7338



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


UNIQUE BORN ALLAH,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CR-99-16; CA-02-982-1)


Submitted:   December 9, 2004          Decided:     December 16, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Unique Born Allah, Appellant Pro Se.       Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Unique Born Allah seeks to appeal the district court’s

order adopting the report and recommendation of a magistrate judge

and denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Allah has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                   - 2 -